DETAILED ACTION
This Office action is in response to the filing of this application on 05 January 2021. Claims 1-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 requires (e) heating the surface of the substrate to a temperature higher than a temperature of the surface of the substrate in (d) after (d) is performed.  In step (d), an inert gas is supplied into the gas chamber  after step (c) is performed. In the specification, in paragraphs [0065]-[0066], it is disclosed that in the inert gas supply starting step S3002, the heater 213 is turned on and the plurality of the lamps 261 are turned off. However, it is not disclosed at what temperature the inert gas supplying step is performed. Subsequently, it is disclosed that after the inert gas is supplied, the substrate is heated to  about 400 oC, see paragraphs [0067]-[0068]. However, it is not disclosed that this temperature is higher than a temperature of the surface of the substrate in (d) after (d) is performed, as recited in dependent claim 10.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 requires (e) heating the surface of the substrate to a temperature higher than a temperature of the surface of the substrate in (d) after (d) is performed.  Claim 10 is confusing, since claim 9, from which claim 10 depends, does not require the surface of the substrate to be heated in step (d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatani et al., WO 2021/009838. 
With respect to claim 1, Nakatani et al. disclose a method of manufacturing a semiconductor device comprising: 
(a) loading a substrate on which a plurality of grooves are provided into a process chamber, wherein a residue is adhered to the plurality of the grooves, see Wafer Charge and Boat Load (“A plurality of wafers 200 are loaded (wafer charged) into the boat 217. After that, as shown in FIG. 1, the boat 217 supporting the plurality of wafers 200 is lifted by the boat elevator 115 and carried into the processing chamber 201 (boat load).“) and Step A; 
(b) desorbing the residue (BCL3)from the plurality of the grooves by heating (200 to 500 oC) the substrate, see Step B; and 
(c) discharging the residue from the plurality of the grooves to a process space of the process chamber after (b) is performed by heating a surface of the substrate to a temperature (temperature 600 to 1000 oC) higher than a temperature of the substrate in (b) (200 to 500 oC), see Modification 3 and Step D. 
With respect to claim 9, the method of Nakatani et al., further comprises further comprises (d) supplying an inert gas into the process chamber after (c) is performed, see After purging and returning to atmospheric pressure: “After the deposition step has been completed, the gas supply pipe 232 e, supplied from the respective 232f N2 gas into the process chamber 201, is discharged from the exhaust pipe 231. As a result, the inside of the processing chamber 201 is purged, and the gas, by-products, etc. remaining in the processing chamber 201 are removed from the inside of the processing chamber 201 (after-purge). After that, the atmosphere in the processing chamber 201 is replaced with the inert gas (replacement of the inert gas), and the pressure in the treatment chamber 201 is restored to normal pressure (return to atmospheric pressure).”

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teach or suggest a method for manufacturing a semiconductor device in accordance with claim 1, wherein the surface of the substrate is heated in (c) such that a temperature of an upper region of the plurality of the grooves is higher than a temperature of a lower region of the plurality of the grooves, as required in dependent claim 2.
(Note: Although Yahata et al. (US 2021/0296111) disclose a method for manufacturing  semiconductor device as recited in claim 1, including heating the surface of the substrate in (c) such that a temperature of an upper region of the plurality of the grooves is higher than a temperature of a lower region of the plurality of the grooves (see Figs. 4A and 4B), Yahata et al. is not prior art against the instant application.)
None of the prior art of record teach or suggest a method for manufacturing a semiconductor device in accordance with claim 1, wherein a first heater configured to heat the substrate through a back surface of the substrate and a second heater configured to heat the substrate through the surface of the substrate are provided in the process chamber, and wherein the first heater is operated without operating the second heater in (b), and the second heater and the first heater are operated in (c), as required in dependent claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of heating a substrate having grooves or trenches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822